ALLEN* J.
1. Sections 7896-44, 7896-41, 7896-46 and 7896-47 of the General Code are valid and constitutional enactments not repugnant to Article X, Section 1, nor Article XII, Section 5, of the Constitution of the State of Ohio.
2. Under Sections 7896-44, 7896-4 and 4744-3, General Code, mandamus will lie to compel a county board of education to certify to the county auditor for payment from the countv board of education fund, the sum certified by the county board of education to the state teachers’ retirement system as normal contributions and deficiency contributions due from the said county board of education to the Tmployers’ Accumulation Fund.
Writ allowed.
Marshall, C. J., Robinson, Jones, Matthias and Day, JJ., concur. Wanamaker, J., not participating.